 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   PAULO MATOS, an individual,                      Case No. 1:19-cv-01297-DAD-BAM
     AMADEU RAMOS, an individual, and
10   MONICA MATOS, an individual,                     ORDER DISCHARGING ORDER TO
                                                      SHOW CAUSE
11                      Plaintiffs,
                                                      (Doc. No. 10)
12          v.
13   ABM GENERAL SERVICES, INC.,
     FLOWERS BAKING CO. OF
14   MODESTO, LLC, and DOES 1 through
     100, inclusive,
15
                        Defendants.
16

17
            On February 19, 2020, the Court issued an Order to Show Cause directing counsel for
18
     Defendants ABM General Services, Inc. and Flowers Baking Co. of Modesto, LLC to show cause
19
     in writing why sanctions should not be imposed for the failure to appear at the initial scheduling
20
     conference. (Doc. 10.) On the same day, counsel Alexander Chemers filed a written response to
21
     the show cause order. In his response, Mr. Chemers details his efforts to attend the conference on
22
     February 19, 2020, by dialing in to the telephonic conference line at 9:00 a.m. Mr. Chemers also
23
     provides supporting documents demonstrating his efforts to appear at that time. (Doc. 12.)
24
            The continued Scheduling Conference in this matter was set for February 19, 2020 at 8:30
25
     a.m., and the date and time were clearly delineated on the Court’s docket.1 (Doc. 5.) Mr.
26

27   1
           The Court’s minute order stated as follows: “[T]he Initial Scheduling conference is
     CONTINUED to February 19, 2020 at 8:30 AM in Courtroom 8 (BAM) before Magistrate
28   Judge Barbara A. McAuliffe.” (Doc. 5) (emphasis in original).
                                                    1
 1   Chemers’ response does not explain why he was unable to appear at the designated time or why

 2   he apparently believed the conference was at 9:00 a.m. Nevertheless, Mr. Chemers also explains

 3   that he inadvertently missed the conference call and apologizes for any inconvenience. (Doc. 12.)

 4          Having considered the response, the Order to Show Cause is HEREBY DISCHARGED.

 5   No sanctions shall be imposed at this time.

 6
     IT IS SO ORDERED.
 7

 8      Dated:     February 20, 2020                        /s/ Barbara   A. McAuliffe           _
                                                        UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    2
